Citation Nr: 1634739	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-44 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertensive heart disease, with right bundle branch block (RBBB).  

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to April 1968.  His service included duty in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was previously before the Board in February 2016 at which time multiple issues of service connection were denied as was entitlement to a rating in excess of 10 percent for conjunctivitis.  At that time, the issues of service connection for hypertensive cardiovascular disease and the issue of entitlement to TDIU were remanded for further development of the evidence and held in abeyance pending the requested development, respectively.  This has been accomplished and the case has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in the RVN while on active duty.  

2.  Hypertensive heart disease, with RBBB, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

3.  Ishemic heart disease has not been clinically confirmed at any time after service.  

4.  Service connection is currently in effect for conjunctivitis, rated 10 percent disabling.  

5.  The veteran reported that he had four years of high school education and work experience as a machine operator; he is currently retired.

6.  The service-connected disability, standing alone, is not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Hypertensive heart disease, with RBBB, was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The requirements for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in April 2016.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension and heart disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Hypertensive Heart Disease

The Veteran contends that service connection is warranted for hypertensive heart disease that the Veteran believes is related to his exposure to herbicides while serving in the RVN.  

Review of the Veteran's STRs shows no complaints or manifestations of heart disease or hypertension while the Veteran was on active duty.  On examination for separation from service, clinical evaluation of the heart was normal.  The Veteran's blood pressure reading was 116/74.  

Post-service treatment records include a report of June 1968 VA examination that showed the cardiovascular system to be within normal limits and a blood pressure reading of 120/65.  VA outpatient treatment records dated in 2001 and 2002 show no complaints or manifestations of cardiovascular disease and no signs of elevated blood pressure readings.  Private treatment records include a diagnosis of hypertension in 2013, but no diagnosis of ischemic heart disease, including coronary artery disease.  In a November 2013 statement, the Veteran's private physician included a diagnosis of hypertensive cardiovascular disease (among many other disabilities) and stated that the condition was more likely than not related to service.  

An examination was conducted by VA in April 2016.  At that time, it was reported that the Veteran was being followed by a cardiologist and had undergone an echocardiogram and stress test that were both negative with preserved left ventricle function and an excellent exercise tolerance.  He did present with sinus bradycardia and a RBBB, but a prior cardiovascular evaluation was negative and asymptomatic.  The diagnoses were hypertensive heart disease and RBBB.  The Veteran denied chest pain of ischemic characteristics and had no dyspnea on exertion or paroxysmal nocturnal dyspnea.  He denied that he had ever been diagnosed with myocardial infarction, congestive heart failure, nor any heart disease.  The examiner stated that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  There was no indication of myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, infectious heart condition, or pericardial adhesions.  An electrocardiogram study showed sinus bradycardia and a RBBB.  After examination and review of the medical records, the examiner opined that there was no evidence of ischemic heart disease in the available files or on current examination.  A RBBB was detected for the first time in July 2013 and was completely asymptomatic.  The Veteran's STRs and records within one year of service were silent for a diagnosis of any heart condition and the Veteran's hypertensive heart disease and RBBB were diagnosed in 2013.  As this was over 40 years after service, it was not likely related to his active military service.  

Review of the Veteran's STRs shows no complaint or manifestation of hypertension or hypertensive heart disease.  Post-service medical evidences shows no complaint or manifestation of a hypertensive heart disease until 2013.  Of note is a 1968 VA examination and VA outpatient treatment records dated in 2001 and 2002 that show the cardiovascular system to be normal and blood pressure readings to be within normal limits.  In April 2016, a VA examiner opined that there was no basis upon which the diagnosed heart disease could be related to service.  

Service connection may be presumed for ischemic heart disease in those veterans who, like the Veteran, were exposed to defoliants during service.  The Veteran does not, however, manifest ischemic heart disease, but hypertensive heart disease and a RBBB that are not shown to be consistent with ischemia.  Hypertension has been specifically excluded from consideration for presumptive service connection on the basis of herbicide exposure.  While the Veteran's private physician has rendered an opinion that this disability is related to service, no rationale to support this opinion has been provided.  The Board finds that this opinion is afforded minimal probative value because it lacks any explanation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating that a medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  

In addition it is noted that private treatment records dating from 1995, when the Veteran was receiving treatment for disabilities unrelated to this appeal, do not show complaints of a heart disability.  The Board finds that if the appellant had, in fact, been suffering from a heart disease or hypertension since service, he would have mentioned it at some time prior to his current appeal, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertensive heart disease, including RBBB, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

TDIU

The Veteran contends that he should be eligible to receive a total rating by reason of service-connected disability.  While he has not submitted a formal application form for TDIU, it is noted that in his initial application for compensation benefits, submitted in 1968, he indicated that he had four years of high school education and work experience as a machine operator.  On VA psychiatric examination in 2013, he reported that he was retired.  Service connection is currently in effect for conjunctivitis, rated 10 percent disabling.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  It must be shown that service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.  It is noted that the Veteran has not met the schedular criteria for TDIU consideration.  

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

An examination was conducted by VA in June 2013.  At that time, the diagnoses were recurrent pterygium of the left eye, chronic conjunctivitis of both eyes and senile cataracts of both eyes.  On examination corrected visual acuity was 20/25 in the right eye and 20/25- in the left eye.  The lids were within normal limits and the conjunctiva were normal.  New refractions were accomplished, with the Veteran's corrected visual acuity remaining 20/25 in the right eye and 20/20 in the left eye.  Eyeglasses were planned.  On examination, the conjunctiva showed 1+ injection.  There was no contraction of visual fields.  The Veteran described symptoms of burning that were considered to be partially due to his non-service-connected pterygium as well as his service-connected conjunctivitis.  There was no scarring or disfigurement attributable to the Veteran's eye condition.  He had no incapacitating episodes attributable to any eye condition.  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, there is no basis for a finding that the Veteran's conjunctivitis causes significant contraction of visual fields or impairment of central visual acuity worse than 20/25, corrected.  He does experience burning in the eyes due, in part, to his service-connected chronic conjunctivitis.  The Board does not find that such symptoms prevent the Veteran from obtaining and maintaining substantially gainful employment.  The June 2013 examining ophthalmologist found that all eye diagnoses (service-connected and nonservice-connected) did not impact the Veteran's ability to work.  As such, the eye disease alone is simply not shown to be sufficiently disabling as to cause him to be unable to obtain or retain substantially gainful employment compatible with his education and occupational experience.  For these reasons, the Board finds that it need not refer the case to the Director, Compensation Service, for extra-schedular consideration.  A preponderance of the evidence is against the Veteran's claim for TDIU, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for hypertensive heart disease, with RBBB, is denied.  

TDIU is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


